Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,8,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (PG Pub 2009/0267096 A1).
Regarding claim 1, Kim teaches an LED chip, wherein comprising an LED chip body (110, fig. 21A) and a reflecting layer (140, paragraph [0075]) coated on a side edge surface of the LED chip body.  
Regarding claim 2, Kim teaches the LED chip according to claim 1, wherein the LED chip body comprises a first semiconductor layer (112b, fig. 21A), a second semiconductor layer (116b) disposed over (fig. 21A seen inverted) the first semiconductor layer, and a light-emitting layer (114) disposed between the first 
Regarding claim 3, Kim teaches the LED chip according to claim 2, wherein the first semiconductor layer is an N-type semiconductor layer (paragraph [0144]), the second semiconductor layer is a P-type semiconductor layer (paragraph [0136]), and an N electrode (145) is disposed on the N-type semiconductor layer; and the reflecting layer is coated on a side edge surface of the N electrode (fig. 21A).  
Regarding claim 4, Kim teaches (fig. 21A) the LED chip according to claim 3, wherein one side edge surface of the N electrode is connected to one side edge surface of the P-type semiconductor layer, and the P-type semiconductor layer is coated on other side edge surfaces of the N electrode.  
Regarding claim 6, Kim teaches the LED chip according to claim 3, wherein a material of the first semiconductor layer is an N-type gallium nitride material, and a material of the second semiconductor layer is a P-type gallium nitride material (GaN, paragraph [0064]).  
Regarding claim 8, Kim teaches an LED packaging method of an LED which comprises the LED chip according to claim 1, wherein comprising covering an outer surface of the side edge of the second semiconductor layer of each LED by using a reflecting layer (140, fig. 21A).  
Regarding claim 9, Kim teaches an LED array, wherein comprising a circuit board (300, fig. 25 and 26) and a plurality of LEDs (1) which comprise the LED chip according to claim 1 mounted on the circuit board.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2009/0267096 A1) as applied to claims 1,3,9 above, and further in view of Horio et al (PG Pub 2005/0281303 A1).
Regarding claims 5 and 11, Kim remains as applied in claims 1 and 3.
Kim does not teach a height of the reflecting layer is less than or equal to 1/2 of a value of a distance between a top of the second semiconductor layer and a bottom of the first semiconductor layer.  
Simple trigonometry shows that the inclining angle (“a”) determines the height (“h”) of reflective layer 140 (see fig. 21A, attached below).

    PNG
    media_image1.png
    575
    870
    media_image1.png
    Greyscale

 In the same field of endeavor, Horio teaches the inclining angle, such as angle a in fig. 21A above, determines the desired direction of light to be emitted (paragraph [0014]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the inclining angle, thus, height h, as well as the value of remaining thickness t above—to adjust the desired angles of light to be directed, so that a height of the reflecting layer was less than or equal to 1/2 of a value of a distance In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 10, Kim remains as applied in claim 9.
Kim does not teach the LED array according to claim 9, wherein a distance between any one of the LEDs and an adjacent LED is inversely proportional to the height of the reflecting layer wrapped on the LED chip body.  
As stated in the rejection of claims 5 and 11 that it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the inclining angle, thus, height h, as well as the value of remaining thickness t above—to adjust the desired angles of light to be directed.
Distance between an adjacent LEDs is known to affect the overall lighting pattern the LEDs produce.
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the height of the reflecting layer as well as the distance between the LEDs, such as making a distance between any one of the LEDs and an adjacent LED is inversely proportional to the height of the reflecting layer wrapped on the LED chip body, to obtain the desired overall lighting pattern for a particular use. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899